Citation Nr: 1205836	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  93-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1974. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied the Veteran's claims for service connection for left leg, left knee, and low back disabilities.  This case was originally before the Board in November 1993, at which time it was remanded for additional development of the record.  By decision dated March 1999, the Board denied claims for service connection for left knee and low back disabilities, and remanded a claim for service connection for a left leg disability for additional development of the record. 

In a December 1999 determination, the Board denied service connection for a left leg disability.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated December 2000, granted a Joint Motion for Remand and to Stay Proceedings.  Subsequently, the case has been before the Board and the Court on several occasions. The most recent Board decision was in January 2006, which again denied service connection for a left leg disability.  In May 2009, the Court set aside this determination and remanded the case for additional development of the record.  In February 2011, the Board remanded the claim for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's February 2011 remand instructed the RO/AMC to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any left leg disability.  The remand indicated that if it was not possible for the Veteran to be examined, a physician should review the claims folder and provide an opinion concerning the nature and etiology of any leg disability.  

The Veteran was scheduled for a VA examination in April 2011 but failed to report.  Subsequently, in correspondence received later in April, the Veteran reported that he was currently incarcerated at the Bibb County Correctional Facility and requested that he be scheduled for an examination at the nearest VA facility.  Efforts were made to attempt to schedule the Veteran for an examination but were unsuccessful.  Contact with the correctional facility produced no results indicating that an examination could be scheduled.

There is, however, no indication in the record that the Veteran's claims file was forwarded to a VA physician to provide the aforementioned medical opinion.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, as the remand instruction concerning the provision of the medical opinion by the VA physician was not followed, the Board must once again remand the claim so that arrangements are made for either a medical examination or provision of a VA medical opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be forwarded to an appropriate VA physician to determine the nature and etiology of any current left leg disability.  After reviewing all the pertinent information in the file, including the service treatment records, the physician should be requested to provide a diagnosis of any current left leg pathology, state whether or not such disability preexisted service, and, if so, provide an opinion concerning whether the disability increased in severity beyond the natural progression of the disorder during service.  It is noted that some abnormality of the leg was noted at the examination for entry into service.

If a current left leg disability was not present prior to service, the physician should provide an opinion as to whether the Veteran's current disability is related to the symptoms he had in service.  The rationale for any opinion expressed should be set forth.  

2.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


